      Case 2:19-cv-13145-GGG-DMD Document 80 Filed 08/28/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA



    BOLLINGER AMELIA REPAIR, L.L.C.,                                CIVIL ACTION
    et al.
    VERSUS                                                          NO: 19-13145
    BOUCHARD TRANSPORTATION CO.,                                    SECTION: T (3)
    INC., et al.

                                            ORDER

       Before the Court is an Ex Parte Motion to Withdraw as Counsel of Record filed by Joshua

S. Force, Kevin M. McGlone, Tyler M. Deagano, Josie N. Serigne, and the law firm of Sher Garner

Cahill Richter Klein & Hilbert, L.L.C. (collectively “Sher Garner”), 1 who seek to be permitted to

withdraw as counsel of record for Defendants Bouchard Transportation Co. Inc., in personam, B.

No. 240 Corp., in personam, B. No. 275 Corp., in personam, B. No. 235 Corp., in personam, and

Tug Ralph E. Bouchard Corp., in personam. Plaintiffs Bollinger Amelia Repair, LLC and

Bollinger Algiers, LLC have filed a response in opposition. 2 The Court heard oral argument on the

motion on August 28, 2020, by video proceeding.

        The Court notes that this is the second time Defendants have had their counsel seek to

withdraw as counsel of record. 3 The Court granted the first motion to withdraw and allowed

Defendants thirty days in which to retain new counsel, but the Court advised Defendants that

failure to retain new counsel could result in default against them. 4 Defendants retained new




1
  R. Doc. 77.
2
  R. Doc. 78.
3
  R. Doc. 46.
4
  R. Doc. 47.
                                                1
        Case 2:19-cv-13145-GGG-DMD Document 80 Filed 08/28/20 Page 2 of 2



counsel, and the matter proceeded until today, the effective eve of trial set for Monday, August 31,

2020, when Defendants’ second team of counsel moved to withdraw as counsel of record. After

considering the motion, response, and arguments of counsel, the Court finds good cause to grant

the Motion to Withdraw. Accordingly,

         IT IS ORDERED that the Motion to Withdraw 5 is GRANTED.

         IT IS FURTHER ORDERED that Defendants are granted until September 7, 2020, to

enroll new counsel. Defendant corporations are warned once again that a corporate entity must

have counsel to represent its interests in federal court litigation if it wishes to proceed further in

this action. Southwest Express Co., Inc. v. Interstate Commerce Commission, 670 F.2d 53, 55 (5th

Cir. 1982); see also Sermor, Inc. v. U. S., 13 Cl.Ct. 1, 5-6 (1987) (failure of a corporate party to

secure counsel may lead to default or dismissal against the corporation).

         IT IS FURTHER ORDERED that the bench trial set for August 31, 2020, is hereby

continued to Monday, September 21, 2020, at 9:30 a.m. No further continuances of trial will be

granted absent good cause shown therefor.

         New Orleans, Louisiana, this 28th day of August 2020.




                                                        GREG GERARD GUIDRY
                                                      UNITED STATES DISTRICT JUDGE
Clerk to Notify by Email and Certified Mail:

Mr. Morton S. Bouchard III
58 South Service Road, Ste. 150
Melville, NY 11757
(516) 721-7522
MSB111@bouchardtransport.com


5
    R. Doc. 77.
                                                  2
